DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/23/21 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-13, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kadar-Kallen et al. (US 6,012,852), cited in the IDS filed 9/23/21.
Re. Claim 11, Kadar-Kallen et al. discloses a fiber optic cable assembly, comprising: 
a fiber optic cable 23 including a plurality of optical fibers having ends arranged in a fiber array (Fig 2; col. 4 lines 61-61); and 
at least one fiber optic connector terminating the plurality of optical fibers, wherein the at least one fiber optic connector includes a ferrule 1 to which the plurality of optical fibers are secured, the ferrule 1 having a holographic optical element 5 with an array of interference patterns corresponding to the fiber array (Figs 2-3; col. 3 lines 60-67, col. 4 lines 1-11). 
The limitation “due to being written in the holographic optical element through in-situ exposure” describes the method of forming the array of interference patterns.  The method of forming a device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given structural weight.  In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967).  See MPEP 2114.
Re. Claim 12, Kadar-Kallen et al. discloses the ferrule 1 includes an array of micro-bores 2, each micro-bore receiving a respective one of the plurality of optical fibers to define the fiber array, and wherein the ends of the plurality of optical fibers are positioned along a common plane (Figs 2-3; col. 4 lines 48-53).  
Re. Claim 13, Kadar-Kallen et al. discloses the ferrule includes an end wall section (i.e. hardened index matching adhesive) that has substantially the same refractive index as cores of the plurality of optical fibers, wherein the ends the plurality of optical fibers engage a first surface of the end wall section, and wherein the holographic optical element engages a second surface of the end wall section that is spaced from and opposite to the first wall (col. 5 lines 56-67, col. 6 lines 1-10).  
Re. Claim 15, Kadar-Kallen et al. discloses the at least one fiber optic connector includes a housing, and wherein the ferrule is positioned within the housing (Figs 1 and 6-7; col. 3 lines 48-55).  
Re. Claim 16, Kadar-Kallen et al. discloses the fiber optic cable assembly includes a plurality of connectors, each having a ferrule 1/11 with a holographic optical element 5/15 (Figs 1 and 6-7; col. 3 lines 60-67, col. 4 lines 1-11).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 9, 10, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadar-Kallen et al. (US 6,012,852) and Ford (US 6,304,694 B1).
Re. Claim 14, Kadar-Kallen et al. discloses the fiber optic cable assembly as discussed above. Figure 2 explicitly shows an arrangement wherein the array of micro-bores is one dimensional and comprises a single row of twelve bores, but Kadar-Kallen discloses other arrangements are possible (col. 4 lines 46-57).
However, Kadar-Kallen et al. does not directly disclose an arrangement wherein the array of micro-bores is two-dimensional and rectangular with between 2 and 8 rows and between 6 and 24 columns.  
Ford discloses optical fibers are arranged in a two-dimensional array and terminated on a common plane in an optical connector to form a dense package for connection to a similar array (col. 1 lines 28-35).
The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, as Ford discloses the same meets a market need for complex optical networks (Ford: col. 1 lines 14-27).  It is noted, forming Kadar-Kallen with a two-dimensional array results in a connector with a rectangular arrangement of bores having at least two rows and at least 12 columns, due to Kadar-Kallen’s disclosure of a single row of twelve bores.  Moreover, “a person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Re. Claims 1 and  17, Kadar-Kallen et al. discloses the fiber optic cable assembly as discussed above.  Kadar-Kallen discloses the assembly is formed by securing the at least one optical fiber (i.e. 12 fibers in the cable 23) to the ferrule to fix relative positions of the at least one optical fiber and the holographic optical element (col. 3 lines 61-64; col. 5 lines 29-46).
In Kadar-Kallen et al., the interference pattern on the holographic element is formed prior to coupling the holographic element to the ferrule (col. 5 lines 11-27), and Kadar-Kallen et al. does not disclose a method of forming the interference pattern on the holographic element once the element and the optical fibers are both attached to the ferrule.
In other words, Kadar-Kallen et al. does not disclose a method comprises, with the at least one optical fiber secured to the ferrule, exposing the holographic optical element to light from the at least one optical fiber to write an interference pattern into the holographic optical element corresponding to the at least one optical fiber.
Ford discloses a method of forming an optical connector 50 comprising an optical fiber array and a holographic optical element 52, wherein the optical fiber array is secured to the holographic optical element 52, and the holographic optical element 52 is exposed to light from the optical fiber array to write an interference pattern into the holographic optical element 52 corresponding to the optical fiber array (Fig 4; col. 4 lines 37-55).
The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, as Ford discloses exposing the holographic optical element after affixing the same to an optical fiber array to form the interference patterns allows for inexpensive and accurate termination of optical fibers in an array (Ford: col. 1 lines 36-52).
Re. Claim 2, Kadar-Kallen et al. and Ford render obvious the method as discussed above.  Kadar-Kallen et al. discloses securing the plurality of optical fibers to the ferrule further comprises: inserting each of the plurality of optical fibers into a respective micro-bore in the ferrule; positioning each of the ends of the plurality of optical fibers along a common plane; and securing each of the plurality of optical fibers to the ferrule after said positioning (Figs 2-3; col. 4 lines 48-64).  The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for the reasons discussed above with respect to claim 1.
Re. Claim 3, Kadar-Kallen et al. and Ford render obvious the method as discussed above.  Kadar-Kallen et al. discloses the ferrule includes an end wall section formed from a material that has substantially the same refractive index as cores of the plurality of optical fibers, the method further comprising: engaging the end of each of the plurality of optical fibers against a first surface of the end wall section to define the common plane; and engaging the holographic optical element against a second surface of the end wall section that is spaced from and opposite to the first surface (col. 5 lines 56-67, col. 6 lines 1-10).  The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for the reasons discussed above with respect to claim 1.
Re. Claims 4 and 5, Kadar-Kallen et al. and Ford render obvious the method as discussed above.  Figure 2 of Kadar-Kallen et al. explicitly shows an arrangement wherein the array of micro-bores is one dimensional and comprises a single row of twelve bores, but Kadar-Kallen discloses other arrangements are possible (col. 4 lines 46-57).
However, Kadar-Kallen et al. does not directly disclose an arrangement wherein the array of micro-bores is two-dimensional and rectangular with between 2 and 8 rows and between 6 and 24 columns.  
Ford discloses optical fibers are arranged in a two-dimensional array and terminated on a common plane in an optical connector to form a dense package for connection to a similar array (col. 1 lines 28-35).
The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, as Ford discloses the same meets a market need for complex optical networks (Ford: col. 1 lines 14-27).  It is noted, forming Kadar-Kallen with a two-dimensional array results in a connector with a rectangular arrangement of bores having at least two rows and at least 12 columns, due to Kadar-Kallen’s disclosure of a single row of twelve bores.  Moreover, “a person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Re. Claim 9, Kadar-Kallen et al. and Ford render obvious the method as discussed above.  Kadar-Kallen et al. discloses the holographic optical element may be formed of a dicromated gelatin, wherein the method would then further include removing the holographic optical element from the ferrule; developing the holographic optical element; and reconnecting the holographic optical element to the ferrule (col. 4 lines 53-61).  
Re. Claim 10, Kadar-Kallen et al. and Ford render obvious the method as discussed above.  Kadar-Kallen et al. discloses the at least one fiber optic connector includes a housing, and wherein the ferrule is positioned within the housing (Figs 1 and 6-7; col. 3 lines 48-55).  The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for the reasons discussed above with respect to claim 1.
Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re. Claims 6-8, the prior art does not disclose or reasonably suggest a method as required by the claims, specifically comprising directing the reference beam to project onto a second surface of the holographic optical element, wherein the interaction between the object beam and the reference beam at the holographic optical element creates the array of interference patterns corresponding to the fiber array, In combination with the remaining limitations of the claims.  
The mot applicable prior art, Ford (US 6,304,694 B1) discloses forming an interference pattern on a holographic optical element fixed within a ferrule.  However, reference beam light is not used in this process, and instead only light exiting the fiber array acts to write the interference pattern.  Also, while Ford also discloses the light from the array is used to write an interference pattern on a holographic optical element of a coupled connector, this pattern is again written using light only from the original fiber array, and not a reference light as required by the claimed invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        8/10/22